Hoar, J.
The plaintiff’s estate in dower in the land upon which the hay grew, which the defendant seized, was her property before her marriage in 1858. By the statutes of 1855 and 1857, that estate, with its rents, income and profits, was secured to her as her sole and separate property, and was not liable for the debts of her husband. The reversion of the same estate, which she purchased in 1859, was acquired in like manner as her sole and separate property. The hay made upon the land was a part of the income and profits of the land. She carried on and managed the farm. Her husband worked upon the land, under her direction, and received his support as an equivalent for his labor. The defendant offered no evidence to show that his labor was worth anything more. The question, then, which was presented at the trial, was simply this: Whether, if a husband does work upon his wife’s separate property, which increases its value, receiving a compensation from her for his *567labor which does not appear to be unreasonable, the property will thereby become his, so that it can be taken by attachment at the suit of his creditors. Very clearly, as it seems to us, there is no such change of property effected. None was intended or agreed to by the parties. Whether any could arise by legal intendment, or be created by estoppel, if the acts of the parties were fraudulent, we need not now determine, because there were no facts proved which showed that anything was done by the husband with a view to delay or defraud his creditors, or that they were actually defrauded. He must have applied his earnings to his own support in the first place, if he had worked for some one else, before there would have been anything left for creditors.

Exceptions overruled,